Sykes, J.
(dissenting).
I am compelled to disagree with the majority opinion in this case. I think “the general public interests” of the state are here involved. The majority opinion puts entirely too narrow a construction upon the scope of this proceeding. True, it is a quo warranto proceeding, presenting the relative rights of two alleged sets of officers of the municipality of Oxford. Those now holding these offices assert rights under chapter 120, Laws of 1912. This chapter relates to the right of cities alone to adopt a commission form of government. When Oxford was a city it elected to come under this chapter. The appellants in this case hold them offices by virtue alone of this act.
Proceeding under the authority conferred upon him by section .3308, Code of 1906 (section 5804, Hemingway’s Code), the Governor issued a proclamation, reclassifying the city of Oxford and demoting it from a city to a town. Under the emergency appointment clause of the Constitution he then appointed a mayor and board of aldermen or councilmen for the town. The question involved here is not a contest as to who really are jure officers of this municipality, as would be the case in a contested election where there was no question as to Avhether or not a municipality was a city, town, or village, but merely there a question as to who are its legally qualified officers. But in this case the further and important questions are involved as to Avhether or not Oxford is a city or a town, whether or not it is operating under chapter 120., LaAvs of 1912, as a city, whether or not under this chapter, it exercises the poAvers thereby conferred, and has as its mayor and board of selectmen the appellants in this case, or, on the other hand, whether or not its rights and .powers as a city operating under this chapter of the Laws of 1912 have *756been lost and the municipal officers provided for in this chapter have therefore been abolished, and whether by this proclamation of the Governor, Oxford is now a town operating under the municipal chapter of the Code. If the offices held by the appellants have been abolished because of the attempted demotion of this municipality, then these offices are not in existence, and these appellants are not de facto officers, because in fact there are no such offices Avith the poAvers and duties conferred under the above chapter of the Luavs of 1912, provided for in the municipal chapter of the Code. If the Governor had the right to demote Oxford and reclassify it as a tOAvn then these appellants are not even de facto officers, but are mere usurpers. The appellants are not claiming to hold offices or exercise any powers except those conferred upon them by chapter 120, Luavs of 1912, under which chapter Oxford was operating when a city. If Oxford is still a city, of course, appellants would still be rightfully in office and be the de pire officers of the city. On the other hand, in my opinion, if the Governor had the power to demote the city to a toAAn, then the offices held by the appellants have been abolished, and the Governor had the right to appoint officers for this town. In other words, the real question involved in this case is whether or not the Governor had the power, under section 3308, Code of 1906, to demote this municipality and appoint other municipal officers. To my mind this question is one which affects the general public interests. A municipality is but a creature of the state, deriving its powers from the state through general laAvs passed by the legislature. The state has the right to grant and to take away its charter. Our statutes .provide by general laAvs for the creation and abolition of municipalities. Public duties are required of municipal corporations as a part of the machinery of- state government, and in order that these duties may be properly performed they are invested with the necessary power to properly do so. And they are subject to the' will of the legislature, unless restrained by the Constitution. Board v. Board, 30 W. *757Va. 424, 4 S. E. 640; Doon Tp. v. Cummins, 142 U. S. 366, 12 Sup. Ct. 222, 35 L. Ed. 1044. The administration of justice and the preservation of the public peace within these municipalities are matters which concern the state at large, although these powers are exercised within defined limits. Chivago v. Wright, 69 Ill. 326; Britton v. Steber, 62 Mo. 370; People v. Lynch, 51, Cal. 15, 21 Am. Rep. 677; People v. Detroit, 28 Mich. 228, 15 Am. Rep. 202; Andrews v. Pipe Works, 61 Fed. 782, 10 C. C. A. 60.
Municipal corporations have a dual character, the one governmental, legislative, or public; the other, proprietary or private. In their public capacity they are merely a part of the machinery of state government, and the authority of the state is, of course, supreme. Bailey v. New York, 3 Hill (N. Y.) 531, 38 Am. Dec. 669.
A municipal corporation, in exercising its governmental or public duties, is a representative of the state, and is a portion of the state’s governmental power. It is a creature of the state, made for the specific purpose of exercising within a limited sphere the powers of the state. Philadelphia v. Fox, 64 Pa. 180; United States v. Railway Co., 17 Wall. 329, 21 L. Ed. 597; Daniel v. Memphis, 11 Humph. (Tenn.) 582.
“Municipal corporations are mere governing bodies having charge of and jurisdiction over particular political subdivisions of the state.” Words and Phrases, Second Series, vol. 3, p. 472, citing Uvalde Asphalt Paving Co. v. City of New York, 149 App. Div. 491, 134 N. Y. Supp. 50.
Municipal corporations are the auxiliaries, or the convenient instrumentalities, of the general government of the state for the purpose of municipal rule. Words and Phrases, Second Series, vol 3, p. 473.
“Municipal corporations are but public agencies, with limited rights and powers.” Same authority, page 473. See, also, authorities on page 474.
“A municipal corporation is a subordinate subdivision of the state government. It derives its existence, powers, *758and. privileges from the state.” State v. City of Aberdeen, 74 Pac. 1022, 34 Wash. 61.
“Municipal corporations constitute a part of the civil government of the state, and their streets are highways.” Telephone Co. v. Mobile (C. C.) 162 Fed. 523.
“A municipal corporation is a subordinate branch of the domestic government of the state.” State v. Butler, 178 Mo. 272, 77 S. W. 560; Nashville v. Ray, 19 Wall. 468, 22 L. Ed. 164.
Dr. Dillon in his work on Municipal Corporation, vol. 1 (5th Ed.), section 31, p. 58, says in part:
“Municipal corporations as they exist in this country are bodies politic and corporate of the general character above described, established by law partly as'an agency of the state to assist in the civil government of the country, but chiefly to regulate and administer the local or internal affairs of the city, town, or district which is incorporated.”
By statute the mayor within the municipality is ex officio a justice of the peace, and the marshal, a constable, the police power® of the state as well as of the municipality; and the preservation of peace and good order both for the state and a municipality is exercised by these officers. These are matters of general interest to the entire state. But the question itself as to whether or not a municipality is a city or a town, and whether or not it is operating under the municipal chapter of the Code, is a matter of general interest to the state. The question of whether or not the appellants in this case are the de jure officers of the city of Oxford, or whether or not they are mere usurpers, holding no office and exercising no powers, is a matter of general concern to the state at large. The state as the creator, is interested in knowing whether its agent* the municipality, is a town or village, and whether or not it is exercising powers under chapter 120., Laws of 1912, or powers under the municipal chapter of the Code. A municipality, of course, only acts through its officers and agents. Its public and proprietary or private *759powers are only thus exercised. It is a matter of general public interest to the state to know who are the properly qualified officers of this municipality to enforce peace for the public safety and welfare of that community. The offices claimed by the appellants either exist or do not exist. In no sense of the word are they de facto officers. If they are claiming to exercise poivers by virtue of offices which do not exist, their acts ivould be void. It is a matter of general public interest to the state to have the powers vested in this municipal legally exercised by its officers.
It is unnecessary for me to discuss any other question presented in' this appeal, because the majority has seen fit to rest its. opinion upon this one question. As above stated, I think this is entirely too narrow a vieiv to take of this controversy and from the conclusion of the majority I am compelled to dissent.
W. H. Cook, J., concurs in these views.